Exhibit 10.5
 
2011 EQUITY INCENTIVE PLAN
 
OF


MANPOWERGROUP INC.


(Amended and Restated Effective April 29, 2014)




PURPOSE OF THE PLAN


The purpose of the Plan is to provide for compensation alternatives for certain
Employees and Directors using or based on the common stock of the
Company.  These alternatives are intended to be used as a means to attract and
retain superior Employees and Directors, to provide a stronger incentive for
such Employees and Directors to put forth maximum effort for the continued
success and growth of the Company and its Subsidiaries, and in combination with
these goals, to provide Employees and Directors with a proprietary interest in
the performance and growth of the Company.
 
1.  GENERAL


This Plan exclusive of Section A below applies to all Directors and
Employees.  Section A of the Plan applies to those Employees who are employed in
the United Kingdom.


2.  DEFINITIONS


Unless the context otherwise requires, the following terms shall have the
meanings set forth below:


(a) “Administrator” shall mean the Committee or the Board of Directors with
respect to grants to Employees under the Plan and the Board of Directors with
respect to grants to Directors under the Plan.


(b) “Award” shall mean an Option, Restricted Stock, Restricted Stock Units, an
SAR, Performance Share Units, or Deferred Stock granted under the Plan.


(c) “Board of Directors” shall mean the entire board of directors of the
Company, consisting of both Employee and non-Employee members.


(d) A termination of employment for “Cause” will mean termination upon (1) on
Employee’s repeated failure to perform his or her duties in a competent,
diligent and satisfactory manner as determined by the Company’s Chief Executive
Officer in his reasonable judgment, (2) insubordination, (3) an Employee’s
commission of any material act of dishonesty or disloyalty involving the Company
or a Subsidiary, (4) an Employee’s chronic absence from work other than by
reason of a serious health condition, (5) an Employee’s commission of a crime
which substantially relates to the circumstances of his or her position with the
Company or a Subsidiary or which has material adverse effect on the Company or a
Subsidiary, or (6) the willful engaging by an Employee in conduct which is
demonstrably and materially injurious to the Company or a Subsidiary.


(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.


(f) “Combined Credit Years” shall mean the total number of years after adding
together a Participant’s age (in whole years) and years of Service (in whole
years).


(g) “Committee” shall mean the committee of the Board of Directors constituted
as provided in Paragraph 5 of the Plan.


(h) “Company” shall mean ManpowerGroup Inc., a Wisconsin corporation.


(i) “Deferred Stock” shall mean a right to receive one or more Shares from the
Company in accordance with, and subject to, Paragraph 11 of the Plan.


(j) “Deferred Stock Agreement” shall mean the agreement whereby the Company’s
grant of shares of Deferred Stock to a Participant is confirmed.


(k) “Director” shall mean an individual who is a non-Employee member of the
Board of Directors of the Company.


(l) “Disability” shall mean (i) with respect to an Employee, a physical or
mental incapacity which, as determined by the Committee, results in an Employee
ceasing to be an Employee and (ii) with respect to a Director, a physical or
mental incapacity which results in a Director’s termination of membership on the
Board of Directors of the Company; provided, however, that where an Award is
granted to a Participant who is subject to U.S. federal income tax with terms
such that it is nonqualified deferred compensation for purposes of Section 409A
of the Code, “Disability” shall mean (i) a Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) a
Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant's employer.


(m) “Employee” shall mean an individual who is an employee of the Company or a
Subsidiary.


(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(o) “Grant Value” of an SAR means the dollar value assigned to the SAR by the
Administrator on the date the SAR is granted under the Plan.


(p) “Incentive Stock Option” shall mean an option to purchase Shares which
complies with the provisions of Section 422 of the Code.


(q) “Market Price” shall mean the closing sale price of a Share on the New York
Stock Exchange; provided, however, if a Share is not susceptible of valuation by
the above method, the term “Market Price” shall mean the fair market value of a
Share as the Administrator may determine in conformity with pertinent law and
regulations of the Treasury Department.


(r) “Nonstatutory Stock Option” shall mean an option to purchase Shares which
does not comply with the provisions of Section 422 of the Code or which is
designated as such pursuant to Paragraph 7 of the Plan.


(s) “Option” shall mean (1) with respect to an Employee, an Incentive Stock
Option or Nonstatutory Stock Option granted under the Plan and (2) with respect
to a Director, a Non-Statutory Stock Option granted under the Plan.


(t) “Option Agreement” shall mean the agreement whereby the Company’s grant of
an Option to a Participant is confirmed.


(u) “Participant” shall mean an Employee or Director to whom an Award has been
granted under the Plan.


(v) “Performance Goals” shall mean the goals identified by the Committee to
measure one or more business criteria, which may include any of the following
criteria and which, where applicable (i) may be set on a pre-tax or after-tax
basis, (ii) may include or exclude the impact of changes in currency exchange
rates, (iii) may be applied on an absolute or relative basis, (iv) may be valued
on a growth or fixed basis, and (v) may be applied on a Company-wide, business
segment, or individual basis:


1.   Net Income
2.   Revenue
3.   Earnings per share diluted
4.    Return on investment
5.    Return on invested capital
6.    Return on equity
7.    Return on net assets
8.    Shareholder returns (either including or excluding dividends) over a
specified period
       of time
9.    Financial return ratios
10.  Cash flow
11.  Amount of expense
12.  Economic profit
13.  Gross profit
14.  Gross profit margin percentage
15.  Operating profit
16.  Operating profit margin percentage
17.  Amount of indebtedness
18.  Debt ratios
        19. Earnings before interest, taxes, depreciation or amortization (or
any combinatio thereof)
20.  Attainment by a Share of a specified Market Price for a specified period of
time
21.  Customer satisfaction survey results
22.  Employee satisfaction survey results
23.  Strategic business criteria, consisting of one or more objectives based on
achieving
       specified revenue, market penetration, or geographic business expansion
goals, or
       cost targets, or goals relating to acquisitions or divestitures, or any
combination of
       the foregoing.



The above Performance Goals may be determined with or without regard to
extraordinary, unusual or nonrecurring items, including, without limitation:
changes in accounting principles or the application thereof; extraordinary,
unusual or nonrecurring  gains; gains or losses on the sale of assets; currency
fluctuations, acquisitions, divestitures, or necessary financing activities;
recapitalizations, including stock splits and dividends; expenses for
restructuring activities; and other non-operating items, as specified by the
Committee upon the grant of an Award.


(w) “Performance Share Unit” shall mean a right, contingent upon the attainment
of specified performance objectives within a specified performance period, to
receive one or more Shares from the Company, in accordance with, and subject to,
Paragraph 10 of the Plan.


(x) “Performance Share Unit Agreement” shall mean the agreement whereby the
Company’s grant of Performance Share Units to a Participant is confirmed.


(y) “Plan” shall mean the 2011 Equity Incentive Plan of the Company.


(z) “Protected Period” shall be a period of time determined in accordance with
the following:


(1)  if a Triggering Event is triggered by an acquisition of shares of common
stock of the Company pursuant to a tender offer, the Protected Period shall
commence on the date of the initial tender offer and shall continue through and
including the date of the Triggering Event, provided that in no case will the
Protected Period commence earlier than the date that is six months prior to the
Triggering Event;


(2)  if a Triggering Event is triggered by a merger or consolidation of the
Company with any other corporation, the Protected Period shall commence on the
date that serious and substantial discussions first take place to effect the
merger or consolidation and shall continue through and including the date of the
Triggering Event, provided that in no case will the Protected Period commence
earlier than the date that is six months prior to the Triggering Event; and


(3)  in the case of any Triggering Event not described in clause (1) or (2)
above, the Protected Period shall commence on the date that is six months prior
to the Triggering Event and shall continue through and including the date of the
Triggering Event.


(aa) “Restricted Stock” shall mean Shares granted to a Participant by the
Administrator which are subject to restrictions imposed under Paragraph 8 of the
Plan.


(bb) “Restricted Stock Agreement” shall mean the agreement whereby the Company’s
grant of shares of Restricted Stock to a Participant is confirmed.


(cc) “Restricted Stock Unit” shall mean shall mean a right to receive one Share
from the Company in accordance with, and subject to, Paragraph 8 of the Plan.


(dd) “Restricted Stock Unit Agreement” shall mean the agreement whereby the
Company’s grant of Restricted Stock Units to a Participant is confirmed.


(ee) “Retirement” shall mean a Participant's termination of employment after
having attained 75 Combined Credit Years.  Provided, however the committee may
amend such definition on a prospective basis.


(ff) “SAR” shall mean a stock appreciation right with respect to one Share
granted under the Plan.


(gg) “SAR Agreement” shall mean the agreement whereby the Company’s grant of
SARs to a Participant is confirmed.


(hh) “Service” shall mean as to each Participant, the period beginning on the
date he or she first becomes an Employee and ending on the date he or she ceases
to be an Employee.


(ii) “Share” or “Shares” shall mean the $0.01 par value common stock of the
Company.


(jj) “Subsidiary” shall mean any subsidiary entity of the Company, including
without limitation, a subsidiary corporation of the Company as defined in
Section 424(f) of the Code.


(kk) “Triggering Event” shall mean the first to occur of any of the following:


(1)  the acquisition (other than from the Company), by any Person (as defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), directly or indirectly, of
beneficial ownership (determined in accordance with Exchange Act Rule 13d-3) of
20% or more of the then outstanding shares of common stock of the Company or
voting securities representing 20% or more of the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors; provided, however, no Triggering Event shall be deemed to
have occurred as a result of an acquisition of shares of common stock or voting
securities of the Company (i) by the Company, any of its Subsidiaries, or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Subsidiaries or (ii) by any other corporation or other entity with
respect to which, following such acquisition, more than 60% of the outstanding
shares of the common stock, and voting securities representing more than 60% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of such other corporation or entity
are then beneficially owned, directly or indirectly, by the persons who were the
Company’s shareholders immediately prior to such acquisition in substantially
the same proportions as their ownership, immediately prior to such acquisition,
of the Company’s then outstanding common stock or then outstanding voting
securities, as the case may be; or
(2)  the consummation of any merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which results in more
than 60% of the outstanding shares of the common stock, and voting securities
representing more than 60% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, of
the surviving or consolidated corporation being then beneficially owned,
directly or indirectly, by the persons who were the Company’s shareholders
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of the Company’s then
outstanding common stock or then outstanding voting securities, as the case may
be; or
 
(3)  the consummation of any liquidation or dissolution of the Company or a sale
or other disposition of all or substantially all of the assets of the Company;
or
 
(4)  individuals who, as of the date this Plan is adopted by the Board of
Directors of the Company, constitute the Board of Directors of the Company (as
of such date, the “Incumbent Board”) cease for any reason to constitute at least
a majority of such Board; provided, however, that any person becoming a director
subsequent to the date this Plan is adopted by the Board of Directors of the
Company whose election, or nomination for election by the shareholders of the
Company, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be, for purposes of this Plan, considered
as though such person were a member of the Incumbent Board but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest which was (or, if threatened,
would have been) subject to Exchange Act Rule 14a-12(c); or
 
(5)  whether or not conditioned on shareholder approval, the issuance by the
Company of common stock of the Company representing a majority of the
outstanding common stock, or voting securities representing a majority of the
combined voting power of the outstanding voting securities of the Company
entitled to vote generally in the election of directors, after giving effect to
such transaction.


Following the occurrence of an event which is not a Triggering Event whereby
there is a successor holding company to the Company, or, if there is no such
successor, whereby the Company is not the surviving corporation in a merger or
consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this definition, shall thereafter be referred to
as the Company.


Words importing the singular shall include the plural and vice versa and words
importing the masculine shall include the feminine.


3.  
AWARDS AVAILABLE UNDER THE PLAN



The Administrator may grant Nonstatutory Stock Options, Incentive Stock Options,
Restricted Stock, Restricted Stock Units, SARs, Performance Share Units and
Deferred Stock under the Plan.
 
The Administrator shall have sole authority in its discretion, but always
subject to the express provisions of the Plan and applicable law, to determine
the Employees or Directors to whom Awards are granted under the Plan and the
terms and provisions of each such Award, and to make all other determinations
and interpretations deemed necessary or advisable for the administration of the
Plan.  The Administrator’s determination of the foregoing matters shall be
conclusive and binding on the Company, all Participants and all other persons.


4.  
SHARES RESERVED UNDER PLAN



(a)  The aggregate number of Shares which may be issued under the Plan pursuant
to the exercise of Options and SARs, the grant of Restricted Stock, and pursuant
to the settlement of Restricted Stock Units, Performance Share Units and
Deferred Stock shall not exceed  6,500,000 Shares, which may be treasury Shares
or authorized but unissued Shares, or a combination of the two, subject to
adjustment as provided in Paragraph 13 hereof.  For purposes of determining the
maximum number of Shares available for issuance under the Plan, (1) any Shares
which have been issued as Restricted Stock which are forfeited to the Company
shall be treated, following such forfeiture, as Shares which have not been
issued; (2) upon the exercise of an SAR or Option granted under the Plan, the
full number of SARs or Options exercised at such time shall be treated as Shares
issued under the Plan, notwithstanding that a lesser amount of Shares or cash
representing Shares may have been actually issued or paid upon such exercise.
For the sake of clarity, Shares withheld to satisfy taxes and Shares used to
exercise an Option or SAR, either directly or by attestation, shall be treated
as issued hereunder, and if an Option is exercised by using the net exercise
method set forth in Paragraph 7(f), the gross number of Shares for which the
Option is exercised shall be treated as issued for purposes of counting the
Shares available for issuance under this Plan, not just the net Shares issued to
the Participant after reduction for the exercise price and any required
withholding tax.


(b)  The aggregate number of Shares which may be issued under the Plan pursuant
to the grant of Restricted Stock and pursuant to the settlement of Restricted
Stock Units, Performance Share Units or shares of Deferred Stock granted under
the Plan shall not exceed 4,375,000 (subject to adjustment as provided in
Paragraph 13 hereof).  For purposes of determining the maximum number of shares
issuable under these types of Awards, any shares of Restricted Stock or Deferred
Stock or any Restricted Stock Units or Performance Share Units which are
forfeited to the Company, shall be treated, following such forfeiture, as Shares
that have not been issued under the Plan.


(c)  No Employee shall be eligible to receive grants of Options and SARs for
more than an aggregate of 750,000 Shares during any three-year period (subject
to adjustment as provided in Paragraph 13 hereof).


(d)  The aggregate number of shares of Restricted Stock and Deferred Stock, plus
the number of Restricted Stock Units and Performance Share Units granted to any
one Employee during any fiscal year of the Company shall be limited to 150,000
(subject to adjustment as provided in Paragraph 13 hereof and excluding any such
Awards which may vest based on the continued performance of services only, e.g.,
time-based vested Restricted Stock, Restricted Stock Units or Deferred Stock).


(e)  In no event shall the number of Shares issued pursuant to the exercise of
Incentive Stock Options exceed 1,000,000 Shares (subject to adjustment as
provided in Paragraph 13 hereof).


5.  ADMINISTRATION OF THE PLAN


(a)  The Plan shall be administered by the Board of Directors with respect to
grants to Directors under the Plan provided, however, that discretionary awards
to Directors under the Plan will be administered by the Board of Directors but
without the participation of any members who at the time are not independent
under the rules of the New York Stock Exchange.


(b)  The Plan shall be administered by the Committee or by the Board of
Directors with respect to grants to Employees under the Plan.  Except as
otherwise determined by the Board of Directors, the Committee shall be so
constituted as to permit grants to be exempt from Section 16(b) of the Exchange
Act by virtue of Rule 16b-3 thereunder, as such rule is currently in effect or
as hereafter modified or amended (“Rule 16b-3”), and to permit the Plan to
comply with Section 162(m) of the Code and any regulations promulgated
thereunder, or any other statutory rule or regulatory requirements.  The members
of the Committee shall be appointed from time to time by the Board of Directors.


6.  ELIGIBILITY
 
(a)  Directors shall be eligible to receive Nonstatutory Stock Options,
Restricted Stock, Restricted Stock Units, Performance Share Units, SARs and
Deferred Stock under the Plan.


(b)  Employees shall be eligible to receive Nonstatutory Stock Options,
Incentive Stock Options, Restricted Stock, Restricted Stock Units, Performance
Share Units, SARs and Deferred Stock under the Plan.  In determining the
Employees to whom Awards shall be granted and the number of Shares to be covered
by each Award, the Administrator may take into account the nature of the
services rendered by the respective Employees, their present and potential
contributions to the success of the Company, and other such factors as the
Administrator in its discretion shall deem relevant.


(c)  A Participant may be granted additional Awards under the Plan if the
Administrator shall so determine subject to the limitations contained in
Paragraph 4.


7.  OPTIONS:  GENERAL PROVISIONS


Options granted under this Plan shall be subject to such terms and conditions
not inconsistent with the Plan as the Administrator shall determine, including
the following:
 
     (a)  Types of Options.  An Option to purchase Shares granted pursuant to
this Plan shall be specified to be either an Incentive Stock Option or a
Nonstatutory Stock Option.  Any grant of an Option shall be confirmed by the
execution of an Option Agreement.  An Option Agreement may include both an
Incentive Stock Option and a Nonstatutory Stock Option, provided each Option is
clearly identified as either an Incentive Stock Option or a Nonstatutory Stock
Option.
 
     (b)  Maximum Annual Grant of Incentive Stock Options to Any Employee.  The
aggregate fair market value (determined at the time the Incentive Stock Option
is granted) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year under
this Plan (and under all other plans of the Company or any Subsidiary) shall not
exceed $100,000, and/or any other limit as may be prescribed by the Code from
time to time.
 
     (c)  Option Exercise Price.  The per share purchase price of the Shares
under each Option granted pursuant to this Plan shall be determined by the
Administrator but shall not be less than one hundred percent (100%) of the fair
market value per Share on the date of grant of such Option.  The fair market
value per Share on the date of grant shall be the Market Price on the date of
grant of such Option.
 
          (d)  Exercise.  An Option Agreement may provide for exercise of an
Option in such amounts and at such times as shall be specified therein;
provided, however, except as provided in Paragraph 7(g), below, or as otherwise
determined by the Administrator, no Option granted to an Employee may be
exercised unless that person is then in the employ of the Company or a
Subsidiary and shall have been continuously so employed since its date of
grant.  Except as otherwise permitted by the Administrator, an Option shall be
exercisable by a Participant’s giving written notice of exercise to the
Secretary of the Company accompanied by payment of the required exercise price.
 
          (e)  General Exercise Period.  The Administrator may, in its
discretion, determine the periods during which Options or portions of Options
may be exercised by a Participant.  Notwithstanding any limitation on the
exercise of any Option or anything else to the contrary herein contained, except
as otherwise determined by the Administrator at the time of grant, in connection
with a Triggering Event, all outstanding Options shall become immediately
exercisable upon any of the following:


(1) If the Company’s shares remain publicly traded on a national securities
exchange after the Triggering Event, upon termination of an Employee’s
employment by the Company other than for Cause, during a Protected Period or
within two years following a Triggering Event.


(2) Upon a Triggering Event where the Company’s shares do not remain publicly
traded on a national securities exchange after the Triggering Event, unless the
outstanding Options are converted, on a tax-free basis, into options over shares
of an acquiring corporation that is publicly traded on a national securities
exchange; or


(3) If the Company’s shares do not remain publicly traded on a national
securities exchange after the Triggering Event and the outstanding Options are
converted, on a tax-free basis, into options over shares of an acquiring
corporation that is publicly traded on a national securities exchange, upon
termination of Employee’s employment by the Company other than for Cause during
a Protected Period or within two years following a Triggering Event.


 In the event of accelerated vesting due to the termination of the Employee’s
employment during a Protected Period as described above, the accelerated vesting
will occur as of the date of the Triggering Event.  Notwithstanding the
foregoing, no Option shall be exercisable after the expiration of ten years from
its date of grant.  Every Option which has not been exercised within ten years
of its date of grant shall lapse upon the expiration of said ten-year period
unless it shall have lapsed at an earlier date.


(f)  Payment of Exercise Price.  The exercise price shall be payable in whole or
in part in cash, Shares held by the Participant, other property, or such other
consideration consistent with the Plan’s purpose and applicable law as may be
determined by the Administrator from time to time.  Unless otherwise determined
by the Administrator, such price shall be paid in full at the time that an
Option is exercised.  If the Participant elects to pay all or a part of the
exercise price in Shares, such Participant may make such payment by delivering
to the Company a number of Shares already owned by the Participant, either
directly or by attestation, which are equal in value to the purchase or exercise
price.  All Shares so delivered shall be valued at the opening sale price per
Share on the New York Stock Exchange on the date on which such Shares are
delivered.  The Administrator may, in its discretion, permit a Participant to
exercise an Option on a “net exercise” basis.  In such case, the Company will
deliver that number of Shares to the Participant which equals the number of
Shares for which the Option was exercised, reduced by the number of whole Shares
(which the Company shall retain) with a value on the date of exercise (based on
the opening sale price per Share on the New York Stock Exchange) equal to the
exercise price and the required withholding tax at the time of exercise.  To the
extent the combined value of the whole Shares (valued at the opening sales price
per share on the New York Stock Exchange on the day of exercise) is not
sufficient to equal the exercise price and required withholding tax, the
Participant must pay such difference in cash to the Company before delivery of
the Shares will be made to the Participant.


(g)  Cessation of Employee Status.  With respect to Participants who are
Employees, except as determined otherwise by the Administrator at the time of
grant:


(1)  Any Participant who ceases to be an Employee due to Retirement or due to
early retirement with the consent of the Administrator shall have three (3)
years from the date of such cessation to exercise any Option granted hereunder
as to all or part of the Shares subject to such Option; provided, however, that
no Option shall be exercisable subsequent to ten (10) years after its date of
grant, and provided further that on the date the Participant ceases to be an
Employee, he or she then has a present right to exercise such Option.


(2)  For Options granted on or after February 11, 2014, any Participant who
ceases to be an Employee due to Disability shall become fully vested in any such
Options granted hereunder and shall have three (3) years from the date of such
cessation to exercise any Option granted hereunder as to all or part of the
Shares subject to such Option; provided, however, that no Option shall be
exercisable subsequent to ten (10) years after its date of grant;


(3)  For Options granted on or after February 11, 2014, in the event of the
death of an Employee while an Employee, any Option, as to all or any part of the
Shares subject to such Option, granted to such Employee shall become fully
vested and shall be exercisable:
 
(A)  for three (3) years after the Employee’s death, but in no event subsequent
to ten (10) years from its date of grant; and


(B)  only (1) by the deceased Employee’s designated beneficiary (such
designation to be made in writing at such time and in such manner as the
Administrator shall approve or prescribe), or, (2) if the deceased Employee dies
without a surviving designated beneficiary, by the personal representative,
administrator, or other representative of the estate of the deceased Employee,
or (3) by the person or persons to whom the deceased Employee’s rights under the
Option shall pass by will or the laws of descent and distribution.


(4)  An Employee or former Employee who holds an Option who has designated a
beneficiary for purposes of Subparagraph 7(g)(3)(B)(1), above, may change such
designation at any time, by giving written notice to the Administrator, subject
to such conditions and requirements as the Administrator may prescribe in
accordance with applicable law.


(5)  If a Participant ceases to be an Employee for a reason other than those
specified above, that Participant shall have eighteen (18) months from the date
of such cessation to exercise any Option granted hereunder as to all or part of
the Shares subject thereto; provided, however, that no Option shall be
exercisable subsequent to ten (10) years after its date of grant, and provided
further that on the date the person ceases to be an Employee, he or she then has
a present right to exercise such Option; further provided however, that for a
person who ceases to be an Employee during a Protected Period because of a
termination of that person’s employment by the Company other than for Cause, he
or she then has a present right on the date of the Triggering
Event.   Notwithstanding the foregoing, if a person ceases to be an Employee
because of a termination of employment for Cause, to the extent an Option is not
effectively exercised prior to such cessation, it shall lapse immediately upon
such cessation.


(h)  Extension of Periods.  The Administrator may in its sole discretion
increase the periods permitted for exercise of an Option if a Participant ceases
to be an Employee as provided in Subparagraphs 7(g)(1), (2), (3) and (5), above,
if allowable under applicable law; provided, however, in no event shall an
Option be exercisable subsequent to ten (10) years after its date of grant.


(i)  Transferability.
 
(1)  Except as otherwise provided in this Paragraph 7(i), or unless otherwise
provided by the Administrator, Options granted to a Participant under this Plan
shall not be transferable or subjected to execution, attachment or similar
process, and during the lifetime of the Participant shall be exercisable only by
the Participant.  A Participant shall have the right to transfer the Options
granted to such Participant upon such Participant’s death, either to the
deceased Participant’s designated beneficiary (such designation to be made in
writing at such time and in such manner as the Administrator shall approve or
prescribe), or, if the deceased Participant dies without a surviving designated
beneficiary, by the terms of such Participant’s will or under the laws of
descent and distribution, subject to any limitations set forth in this Plan or
otherwise determined by the Administrator, and all such distributees shall be
subject to all terms and conditions of this Plan to the same extent as would the
Participant.


(2)  Nonstatutory Stock Options granted to Directors or to any Employee who is
subject to Section 16 of the Exchange Act shall be transferable to members of
the Participant’s immediate family, to trusts for the benefit of the Participant
and/or such immediate family members, and to partnerships in which the
Participant and/or such family members are the only partners, provided the
transferee agrees to be bound by any vesting or other restrictions applicable to
the Participant with respect to the Options.  For purposes of the preceding
sentence, “immediate family” shall mean a Participant’s spouse, children,
descendants of children, and spouses of children and descendants.  Upon such a
transfer, the Option (or portion of the Option) thereafter shall be exercisable
by the transferee to the extent and on the terms it would have been exercisable
by the transferring Participant.


8.  RESTRICTED STOCK / RESTRICTED STOCK UNITS


Restricted Stock or Restricted Stock Units granted under this Plan shall be
subject to such terms and conditions not inconsistent with the Plan as the
Administrator shall determine, including the following:


(a)  Grants.  The terms of any grant of Restricted Stock or Restricted Stock
Units shall be confirmed by the execution of a Restricted Stock Agreement or a
Restricted Stock Unit Agreement.


(b)  Restrictions on Restricted Stock.  Restricted Stock may not be sold,
assigned, conveyed, donated, pledged, transferred or otherwise disposed of or
encumbered for the period determined by the Administrator (the “Restricted
Period”), subject to the provisions of this Paragraph 8.  In the event that a
Participant shall sell, assign, convey, donate, pledge, transfer or otherwise
dispose of or encumber the Restricted Stock, said Restricted Stock shall, at the
Administrator’s option, and in addition to such other rights and remedies
available to the Administrator (including the right to restrain or set aside
such transfer), upon written notice to the transferee thereof at any time within
ninety (90) days after its discovery of such transaction, be forfeited to the
Company.
 
(c)  Vesting Conditions.  The Administrator shall determine the conditions under
which Restricted Stock or Restricted Stock Units shall vest.  The Administrator
may set vesting conditions based solely upon the continued employment of a
Participant who is an Employee or the continued service of a Participant who is
a Director during the applicable vesting period and/or may specify vesting
conditions based upon the achievement of specific performance objectives. Except
as otherwise provided by the Administrator, where Restricted Stock Units or
Restricted Stock Awards are subject to vesting conditions based upon the
continued service of a Participant for a minimum period of more than three (3)
years, such Awards shall be referred to as “Career Shares.”  Where Restricted
Stock is granted subject to vesting conditions that are based upon the
achievement of specific performance objectives, except as otherwise provided in
this Section 8, the Restricted Period shall not end until the performance
objectives have been achieved, as certified by the Committee or otherwise.  For
purposes of qualifying Restricted Stock or Restricted Stock Units as
“performance-based compensation” under Section 162(m) of the Code, the Committee
may set performance conditions based upon the achievement of Performance
Goals.  In such event, the Performance Goals shall be set by the Committee on or
before the latest date permissible to enable the Restricted Stock or Restricted
Stock Units to qualify as “performance-based compensation” under Section 162(m)
of the Code and the Committee shall follow any procedures determined by it from
time to time to be necessary or appropriate to ensure qualification of the
Restricted Stock or Restricted Stock Units under Section 162(m) of the Code,
including, without limitation, written certification by the Committee that the
performance objectives and other applicable conditions have been satisfied
before the Restricted Period shall end or the Restricted Stock Units are paid.
 
(d)  Cessation of Employee Status.  With respect to Participants who are
Employees, except as determined otherwise by the Administrator at the time of
grant:
 
(1)  If a Participant ceases to be an Employee for any reason, then except as
provided in Subparagraphs (d)(2) and (e), below, all Restricted Stock and
unvested Restricted Stock Units held by such Participant shall be forfeited to
the Company.


(2)  In the event a Participant ceases to be an Employee due to Retirement (or
due to early retirement with the consent of the Administrator), or due to death
or Disability, all unvested Restricted Stock Units held by the Participant shall
immediately vest; and


(3) In the event a Participant ceases to be an Employee due to Retirement (where
the Administrator consents to the Retirement of such Participant) or due to
death or Disability, the restrictions applicable to any Restricted Stock held by
the Participant shall immediately lapse.


(e)  Vesting on Triggering Event.  Except as determined otherwise by the
Administrator, notwithstanding anything to the contrary herein contained, in
connection with a Triggering Event, the restrictions applicable to any
Restricted Stock then held by all Participants shall immediately lapse, and any
Restricted Stock Units then held by all Participants shall immediately vest,
upon any of the following:
 
(1) If the Company’s shares remain publicly traded on a national securities
exchange after the Triggering Event, upon termination of an Employee’s
employment by the Company other than for Cause, during a Protected Period or
within two years following a Triggering Event.


(2) Upon a Triggering Event where the Company’s shares do not remain publicly
traded on a national securities exchange after the Triggering Event, unless the
Restricted Stock or Restricted Stock Units are converted, on a tax-free basis,
into similar restricted stock or restricted stock units based on the shares of
an acquiring corporation that is publicly traded on a national securities
exchange; or


(3) If the Company’s shares do not remain publicly traded on a national
securities exchange after the Triggering Event and the Restricted Stock or
Restricted Stock Units are converted, on a tax-free basis, into similar
restricted stock or restricted stock units based on the shares of an acquiring
corporation that is publicly traded on a national securities exchange, upon
termination of Employee’s employment by the Company other than for Cause during
a Protected Period or within two years following a Triggering Event.


In the event of accelerated vesting or a lapse of restrictions due to the
termination of Employee’s employment during a Protected Period as described
above, the accelerated vesting will occur as of the date of the Triggering
Event.


 
        (f)  Retention of Certificates for Restricted Stock.  The Company will
retain custody of the stock certificates representing Restricted Stock during
the Restricted Period as well as a stock power signed by the Participant to be
used in the event the Restricted Stock is forfeited to the Company.
 


(g)  Transferability of Restricted Stock Units.  Except as provided below,
Restricted Stock Units may not be sold, assigned, conveyed, donated, pledged,
transferred or otherwise disposed of or encumbered or subjected to execution,
attachment, or similar process; provided, however, Shares distributed in respect
of such Restricted Stock Units may be transferred in accordance with applicable
securities laws.  Any transfer, attempted transfer, or purported transfer of
Restricted Stock Units by a Participant shall be null and void.  A Participant
shall have the right to transfer Restricted Units upon such Participant’s death,
either to the deceased Participant’s designated beneficiary (such designation to
be made in writing at such time and in such manner as the Administrator shall
prescribe or approve), or, if the deceased Participant dies without a surviving
designated beneficiary, by the terms of such Participant’s will or under the
laws of descent and distribution, subject to any limitations set forth in the
Plan or otherwise determined by the Administrator, and all such distributees
shall be subject to all terms and conditions of the Plan to the same extent as
would the Participant.


(h)  No Rights as Shareholders for Participants Holding Restricted Stock
Units.  No Participant shall have any interest in any fund or in any specific
asset or assets of the Company by reason of any Restricted Stock Units granted
hereunder, nor any right to exercise any of the rights or privileges of a
shareholder with respect to any Restricted Stock Units or any Shares
distributable with respect to any Restricted Stock Units until such Shares are
so distributed.


(i)  Distribution of Shares with Respect to Restricted Stock Units.  Each
Participant who holds Restricted Stock Units shall be entitled to receive from
the Company one Share for each Restricted Stock Unit, as adjusted from time to
time in the manner set forth in Paragraph 13, below.  However, the Company, as
determined in the sole discretion of the Administrator at the time of grant,
shall be entitled to settle its obligation to deliver Shares by instead making a
payment of cash substantially equal to the fair market value of the Shares it
would otherwise be obligated to deliver, or by the issuance of a combination of
Shares and cash, in the proportions determined by the Administrator,
substantially equal to the fair market value of the Shares the Company would
otherwise be obligated to deliver.  The fair market value of a Share for this
purpose will mean the Market Price on the business day immediately preceding the
date of the cash payment.  Except as otherwise determined by the Administrator
at the time of the grant, Restricted Stock Units shall vest and Shares shall be
distributed to the Participant in respect thereof as of the vesting date;
provided, however, if any grant of Restricted Stock Units to a Participant who
is subject to U.S. federal income tax is nonqualified deferred compensation for
purposes of Section 409A of the Code, cash or Shares shall only be distributed
in a manner such that Section 409A of the Code will not cause the Participant to
become subject to penalties and/or interest thereunder; and provided, further,
that no cash or Shares shall be distributed in respect of Restricted Stock Units
prior to the date on which such Restricted Stock Unit vest.


(j)  Dividends and Distributions with Respect to Restricted Stock Units.  Except
as otherwise provided by the Administrator at the time of grant, if a
Participant holds Restricted Stock Units on the last day of any fiscal year of
the Company, the Participant shall be credited as of such date with a number of
additional Restricted Stock Units equal to the quotient of (i) the aggregate
amount of dividends (or other distributions) which would have been received by
the Participant during such fiscal year if the Restricted Stock Units held by
the Participant (whether or not vested) on the record date of any such dividend
or distribution had been outstanding common stock of the Company on such date,
divided by (ii) the average of the Market Prices on the last trading day of each
full or partial calendar quarter during such fiscal year in which the
Participant held Restricted Stock Units.  Where a distribution of Shares to a
Participant in respect of Restricted Stock Units in accordance with Subparagraph
8(i) above is made before the end of the Company’s fiscal year (due to vesting
or otherwise), a pro rata portion (based on the date of distribution) of any
Restricted Stock Units that would otherwise be credited to the Participant at
the end of such fiscal year, but for the fact that the Participant will not
continue to hold such Restricted Stock Units at the end of such fiscal year,
shall be paid to the Participant in Shares at the time such Shares are
distributed to the Participant in connection with dividends and/or distributions
paid during the year to shareholders of record before such distribution of
Shares, if any.  Restricted Stock Units credited under this Subparagraph 8(j)
shall vest and be distributed on the same terms and in the same proportions as
the Restricted Stock Units held by a Participant as of the record date or
distribution date shall vest.


9.      SARs
 
Each SAR granted under this Plan shall be subject to such terms and conditions
not inconsistent with the Plan as the Administrator shall determine, including
the following:
 
(a)  Grants.  The terms of any grant of SARs shall be confirmed by the execution
of an SAR Agreement.
 
(b)  Grant Value.  The Grant Value of each SAR granted pursuant to this Plan
shall be determined by the Administrator, but shall not be less than one hundred
percent (100%) of the fair market value per Share on the date of grant of such
SAR.  The fair market value per Share on the date of grant shall be the Market
Price on the date of grant of such SAR.
 
(c)  Exercise.  An SAR Agreement may provide for exercise of an SAR by a
Participant in such amounts and at such times as shall be specified therein;
provided, however, except as provided in Paragraph 9(f) below, or as otherwise
determined by the Administrator, no SAR granted to an Employee may be exercised
unless that person is then in the employ of the Company or a Subsidiary and
shall have been continuously so employed since its date of grant.  Except as
otherwise permitted by the Administrator, an SAR shall be exercisable by a
Participant by such Participant giving written notice of exercise to the
Secretary of the Company.


(d)  General Exercise Period.  The Administrator may, in its discretion,
determine the periods during which SARs may be exercised by a Participant.
Notwithstanding any limitation on the exercise of any SAR or anything else to
the contrary herein contained, except as otherwise determined by the
Administrator at the time of grant, upon the occurrence of a Triggering Event,
all outstanding SARs shall become immediately exercisable upon any of the
following:


(1) If the Company’s shares remain publicly traded on a national securities
exchange after the Triggering Event, upon termination of an Employee’s
employment by the Company other than for Cause, during a Protected Period or
within two years following a Triggering Event.


(2) Upon a Triggering Event where the Company’s shares do not remain publicly
traded on a national securities exchange after the Triggering Event, unless the
outstanding SARs are converted, on a tax-free basis, into SARs over shares of an
acquiring corporation that is publicly traded on a national securities exchange;
or


(3) If the Company’s shares do not remain publicly traded on a national
securities exchange after the Triggering Event and the outstanding SARs are
converted, on a tax-free basis, into SARs over shares of an acquiring
corporation that is publicly traded on a national securities exchange, upon
termination of Employee’s employment by the Company other than for Cause during
a Protected Period or within two years following a Triggering Event.


 
In the event of accelerated vesting due to the termination of Employee’s
employment during a Protected Period as described above, the accelerated vesting
will occur as of the date of the Triggering Event.  Notwithstanding the
foregoing, no SAR shall be exercisable after the expiration of ten years from
its date of grant.  Every SAR which has not been exercised within ten years of
its date of grant shall lapse upon the expiration of said ten-year period unless
it shall have lapsed at an earlier date.
 
(e)  Rights on Exercise.  An SAR shall entitle the Participant to receive from
the Company that number of full Shares having an aggregate Market Price, as of
the business day immediately preceding the date of exercise (the “Valuation
Date”), substantially equal to (but not more than) the excess of the Market
Price of one Share on the Valuation Date over the Grant Value for such SAR as
set forth in the applicable SAR Agreement, multiplied by the number of SARs
exercised.  However, the Company, as determined in the sole discretion of the
Administrator, shall be entitled to elect to settle its obligation arising out
of the exercise of an SAR by the payment of cash substantially equal to the
excess of the Market Price of one share on the Valuation Date over the Grant
Value for such SAR as set forth in the applicable SAR Agreement, multiplied by
the number of SARs exercised or by the issuance of a combination of Shares and
cash, in the proportions determined by the Administrator, substantially equal to
the excess of the Market Price of one share on the Valuation Date of the Shares
over the Grant Value for such SAR as set forth in the applicable SAR Agreement,
multiplied by the number of SARs exercised.
 
(f)  Cessation of Employee Status.  With respect to Participants who are
Employees, except as determined otherwise by the Administrator at the time of
grant:
 
(1)  Any Participant who ceases to be an Employee due to Retirement or due to
early retirement with the consent of the Administrator shall have three (3)
years from the date of such cessation to exercise any SAR granted hereunder;
provided, however, that no SAR shall be exercisable subsequent to ten (10) years
after its date of grant, and provided further that on the date the Participant
ceases to be an Employee, he or she then has a present right to exercise such
SAR.


(2)  Any Participant who ceases to be an Employee due to Disability shall have
three (3) years from the date of such cessation to exercise any SAR granted
hereunder provided, however, that no SAR shall be exercisable subsequent to ten
(10) years after its date of grant  and provided further that on the date the
Participant ceases to be an Employee he or she then has a present right to
exercise such SAR or would have become entitled to exercise such SAR had that
person remained an Employee during such three-year period.


(3)  In the event of the death of an Employee while an Employee, any SAR granted
to such Employee shall be exercisable:


(A)  for three (3) years after the Employee’s death, but in no event later than
ten (10) years from its date of grant;


(B)  only (1) by the deceased Employee’s designated beneficiary (such
designation to be made in writing at such time and in such manner as the
Administrator shall approve or prescribe), (2) if the deceased Employee dies
without a surviving designated beneficiary, by the personal representative,
administrator, or other representative of the estate of the deceased Employee,
or (3) by the person or persons to whom the deceased Employee’s rights under the
SAR shall pass by will or the laws of descent and distribution; and


(C)  only to the extent that the deceased Employee would have been entitled to
exercise such SAR on the date of the Employee’s death or would have become
entitled to exercise such SAR had the deceased Employee remained employed during
such three-year period.


(4)  An Employee or former Employee who holds an SAR who has designated a
beneficiary for purposes of Subparagraph 9(f)(3)(B)(1), above, may change such
designation at any time, by giving written notice to the Administrator, subject
to such conditions and requirements as the Administrator may prescribe in
accordance with applicable law.


(5)  If a Participant ceases to be an Employee for a reason other than those
specified above, that Participant shall have eighteen (18) months from the date
of such cessation to exercise any SAR granted hereunder; provided, however, that
no SAR shall be exercisable subsequent to ten (10) years after its date of
grant, and provided further that on the date the person ceases to be an
Employee, he or she then has a present right to exercise such SAR; further
provided however, that for a person who ceases to be an Employee during a
Protected Period because of a termination of that person’s employment by the
Company other than for Cause, he or she then has a present right on the date of
the Triggering Event.  Notwithstanding the foregoing, if a person ceases to be
an Employee because of a termination of employment for Cause, to the extent an
SAR is not effectively exercised prior to such cessation, it shall lapse
immediately upon such cessation.


(g)  Extension of Periods.  The Administrator may in its sole discretion
increase the periods permitted for exercise of an SAR if a person ceases to be
an Employee as provided in Subparagraphs 9(f)(1), (2), (3) and (5), above, if
allowable under applicable law; provided, however, in no event shall an SAR be
exercisable subsequent to ten (10) years after its date of grant.


(h)  Transferability.   Except as otherwise provided in this Paragraph 9(h), or
unless otherwise provided by the Administrator, SARs granted to a Participant
under this Plan shall not be transferable or subjected to execution, attachment
or similar process, and during the lifetime of the Participant shall be
exercisable only by the Participant.  A Participant shall have the right to
transfer the SARs upon such Participant’s death, either to the deceased
Participant’s designated beneficiary (such designation to be made in writing at
such time and in such manner as the Administrator shall approve or prescribe),
or, if the deceased Participant dies without a surviving designated beneficiary,
by the terms of such Participant’s will or under the laws of descent and
distribution, subject to any limitations set forth in the Plan or otherwise
determined by the Administrator, and all such distributees shall be subject to
all terms and conditions of the Plan to the same extent as would the
Participant.


10.  PERFORMANCE SHARE UNITS


Performance Share Units granted under this Plan shall be subject to such terms
and conditions not inconsistent with the Plan as the Administrator shall
determine, including the following:


(a)  Grants.  The terms of any grant of Performance Share Units shall be
confirmed by the execution of a Performance Share Unit Agreement.  The terms of
any Performance Share Unit Agreement shall specify the target number of
Performance Share Units established for the Participant, the applicable
performance conditions, the performance period, and any vesting period
applicable to the Award.


(b)  Performance Conditions.  The Administrator shall set performance conditions
based upon the achievement of specific performance objectives.  The
Administrator may also set vesting conditions based on the continued employment
of a Participant who is an Employee or based on the continued service of a
Participant who is a Director, which may or may not run concurrently with the
performance period.  For purposes of qualifying Performance Share Units as
“performance-based compensation” under Section 162(m) of the Code, the Committee
may set performance conditions based upon the achievement of Performance
Goals.  In such event, the Performance Goals shall be set by the Committee on or
before the latest date permissible to enable the Performance Share Units to
qualify as “performance-based compensation under Section 162(m) of the Code and
the Committee shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Performance Share
Units under Section 162(m) of the Code, including, without limitation, written
certification by the Committee that the performance objectives and other
applicable conditions have been satisfied before any payment is made in respect
of an Award of Performance Share Units.


(c)  Award Calculation and Payment.  The actual number of Performance Share
Units earned shall be determined at the end of the performance period, based on
achievement of the applicable performance goals.  Except as otherwise determined
by the Administrator at the time of grant, Awards will be paid in Shares equal
to the number of Performance Share Units that have been earned at the end of the
performance period as of the later of: (1) the date the Administrator has
approved and certified the number of Performance Share Units that have been
earned, or (2) where applicable, the date any vesting period thereafter has been
satisfied.  However, the Company, as determined in the sole discretion of the
Administrator at the time of grant, shall be entitled to settle its obligation
to deliver Shares by instead making a payment of cash substantially equal to the
fair market value of the Shares it would otherwise be obligated to deliver, or
by the issuance of a combination of Shares and cash, in the proportions
determined by the Administrator, substantially equal to the fair market value of
the Shares the Company would otherwise be obligated to deliver.  The fair market
value of a Share for this purpose will mean the Market Price on the business day
immediately preceding the date of the cash payment.  Notwithstanding the
foregoing, if any grant of Performance Share Units to a Participant who is
subject to U.S. federal income tax is nonqualified deferred compensation for
purposes of Section 409A of the Code, Shares or cash shall only be distributed
in a manner such that Section 409A of the Code will not cause the Participant to
become subject to penalties and/or interest thereunder.


(d)  Cessation of Employee Status.  With respect to Participants who are
Employees, except as determined otherwise by the Administrator at the time of
grant:


(1)  If a Participant ceases to be an Employee for any reason, then except as
provided in Subparagraphs (d)(2), (d)(3) and (e), below, all Performance Share
Units held by such Participant that have not been earned and/or vested shall be
forfeited.


(2) In the event a Participant ceases to be an Employee due to death or
Disability, all Performance Share Units then held by the Participant that have
not yet been earned and/or vested shall immediately become earned and vested to
the same extent they would have otherwise been earned if 100% of the target
performance condition had been achieved at the end of the performance period.


(3) For Awards of Performance Share Units granted on or after February 11, 2014,
in the event a Participant ceases to be an Employee due to Retirement during the
performance period applicable to such Award, the Participant shall earn and
become vested in a prorated portion of the Performance Share Units.  The number
of Performance Share Units earned and vested in connection with such a
Retirement shall be the number of Performance Share Units that would have been
earned by the Participant if he or she had continued to be an Employee until the
end of the applicable performance period, such number to be determined based on
the actual performance results at the end of the relevant performance period,
multiplied by the quotient of:  (A) the number of full months worked by the
Participant between the beginning of the applicable performance period and the
date of the Participant’s Retirement and (b) the number of full months during
the applicable performance period.


(e)  Vesting on Triggering Event.  Except as determined otherwise by the
Administrator, notwithstanding anything to the contrary herein contained, for
Awards of Performance Share Units made on or after February 11, 2014, where a
Participant ceases to be an Employee during the two-year period following a
Triggering Event, due either to the termination of the Participant’s employment
by the Company other than for Cause or due to the termination of the
Participant’s employment by the Participant for “good reason” (as defined by the
Administrator at the time of grant), the Participant shall earn and become
vested in the number of Performance Share Units that would have been earned by
the Participant if he or she had continued to be an Employee until the end of
the applicable performance period, as determined by the Committee, taking into
account (i) treatment of similar Participants with similar Awards whose
employment continued beyond the date of the Employee’s cessation of employment,
(ii) revised performance goals, if any, as agreed to between the relevant
parties to the Triggering Event, and (iii) the Company’s achievement toward the
performance goals at the end of the performance period, if measurable after the
Triggering Event. In addition, except as otherwise determined by the
Administrator, if a Participant ceases to be an Employee during a Protected
Period because of a termination of such Participant’s employment by the Company
other than for Cause or due to the termination of the Participant’s employment
for “good reason” (as defined by the Administrator at the time of grant), upon a
Triggering Event, any Performance Share Units then held by such Participant that
have not yet been earned and/or vested shall become earned and vested on the
date of the Triggering Event to the same extent they would have otherwise been
earned if the Employee would have been an Employee on the date of the Triggering
Event and had been terminated other than for Cause immediately thereafter.
 
(f)  Transferability.  Except as provided below, Performance Share Units may not
be sold, assigned, conveyed, donated, pledged, transferred or otherwise disposed
of or encumbered or subjected to execution, attachment, or similar process;
provided, however, Shares distributed in respect of such Performance Share Units
may be transferred in accordance with applicable securities laws.  Any transfer,
attempted transfer, or purported transfer of Performance Share Units by a
Participant shall be null and void.  A Participant shall have the right to
transfer Performance Share Units upon such Participant’s death, either to the
deceased Participant’s designated beneficiary (such designation to be made in
writing at such time and in such manner as the Administrator shall prescribe or
approve), or, if the deceased Participant dies without a surviving designated
beneficiary, by the terms of such Participant’s will or under the laws of
descent and distribution, subject to any limitations set forth in the Plan or
otherwise determined by the Administrator, and all such distributees shall be
subject to all terms and conditions of the Plan to the same extent as would the
Participant.


(g)  No Rights as Shareholders.  No Participant shall have any interest in any
fund or in any specific asset or assets of the Company by reason of any
Performance Share Unit granted hereunder, nor any right to exercise any of the
rights or privileges of a shareholder with respect to any Performance Share
Units or any Shares distributable with respect to any Performance Share Units
until such Shares are so distributed.


11.  DEFERRED STOCK


Deferred Stock granted under this Plan shall be subject to such terms and
conditions not inconsistent with the Plan as the Administrator shall determine,
including the following:


(a)  Grants.  The terms of any grant of Deferred Stock shall be confirmed by the
execution of a Deferred Stock Agreement.
 
(b)  Distributions of Shares. Each Participant who holds Deferred Stock shall be
entitled to receive from the Company one Share for each share of Deferred Stock,
as adjusted from time to time in the manner set forth in Paragraph 13,
below.  However, the Company, as determined in the sole discretion of the
Administrator at the time of grant, shall be entitled to settle its obligation
to deliver Shares by instead making a payment of cash substantially equal to the
fair market value of the Shares it would otherwise be obligated to deliver, or
by the issuance of a combination of Shares and cash, in the proportions
determined by the Administrator, substantially equal to the fair market value of
the Shares the Company would otherwise be obligated to deliver.  The fair market
value of a Share for this purpose will mean the Market Price on the business day
immediately preceding the date of the cash payment.  Deferred Stock shall vest
and Shares shall be distributed to the Participant in respect thereof at such
time or times as determined by the Administrator at the time of grant (taking
into account any permissible deferral elections); provided, however, that, with
respect to any Participant who is subject to U.S. federal income tax, Shares or
cash distributed in respect of Deferred Stock shall only be distributed in a
manner such that Section 409A of the Code will not cause the Participant to
become subject to penalties and/or interest thereunder; and provided, further,
that no Shares shall be distributed in respect of Deferred Stock prior to the
date on which such Deferred Stock vests.
 
(c)  Cessation of Employee Status.  With respect to Participants who are
Employees, except as determined otherwise by the Administrator at the time of
grant:
 
(1)  If a Participant ceases to be an Employee for any reason, then except as
provided in Subparagraphs (c)(2) and (d), below, all Deferred Stock held by such
Participant on the date of termination that has not vested shall be forfeited.
 
(2)  In the event a Participant ceases to be an Employee on or after such
person’s normal Retirement date or due to early retirement with the consent of
the Administrator, or due to death or Disability, all Deferred Stock then held
by such Participant shall immediately vest.
 
(d)  Vesting on Triggering Event.  Except as determined otherwise by the
Administrator, notwithstanding anything to the contrary herein contained,  in
connection with a Triggering Event, all deferred stock then held by Participants
shall immediately vest upon any of the following:


(1) If the Company’s shares remain publicly traded on a national securities
exchange after the Triggering Event, upon termination of an Employee’s
employment by the Company other than for Cause, during a Protected Period or
within two years following a Triggering Event.


(2) Upon a Triggering Event where the Company’s shares do not remain publicly
traded on a national securities exchange after the Triggering Event, unless the
Deferred Stock are converted, on a tax-free basis, into deferred stock based on
the shares of an acquiring corporation that is publicly traded on a national
securities exchange; or


(3) If the Company’s shares do not remain publicly traded on a national
securities exchange after the Triggering Event and the outstanding SARs are
converted, on a tax-free basis, into deferred stock based on the shares of an
acquiring corporation that is publicly traded on a national securities exchange,
upon termination of Employee’s employment by the Company other than for Cause
during a Protected Period or within two years following a Triggering Event.


In the event of accelerated vesting due to the termination of Employee’s
employment during a Protected Period as described above, the accelerated vesting
will occur as of the date of the Triggering Event.


 
(e)  Transferability.  Except as provided below, Deferred Stock may not be sold,
assigned, conveyed, donated, pledged, transferred or otherwise disposed of or
encumbered or subjected to execution, attachment, or similar process; provided,
however, Shares distributed in respect of such Deferred Stock may be transferred
in accordance with applicable securities laws.  Any transfer, attempted
transfer, or purported transfer of Deferred Stock by a Participant shall be null
and void.  A Participant shall have the right to transfer Deferred Stock upon
such Participant’s death, either to the deceased Participant’s designated
beneficiary (such designation to be made in writing at such time and in such
manner as the Administrator shall prescribe or approve), or, if the deceased
Participant dies without a surviving designated beneficiary, by the terms of
such Participant’s will or under the laws of descent and distribution, subject
to any limitations set forth in the Plan or otherwise determined by the
Administrator, and all such distributees shall be subject to all terms and
conditions of the Plan to the same extent as would the Participant.
 
(f)  No Rights as Shareholders.  No Participant shall have any interest in any
fund or in any specific asset or assets of the Company by reason of any Deferred
Stock granted hereunder, nor any right to exercise any of the rights or
privileges of a shareholder with respect to any Deferred Stock or any Shares
distributable with respect to any Deferred Stock until such Shares are so
distributed.
 
(g)  Dividends and Distributions.  Except as otherwise provided by the
Administrator at the time of grant, if a Participant holds Deferred Stock on the
last day of any fiscal year of the Company, the Participant shall be granted as
of such date a number of additional shares of Deferred Stock equal to the
quotient of (i) the aggregate amount of dividends (or other distributions) which
would have been received by the Participant during such fiscal year if the
shares of Deferred Stock held by the Participant (whether or not vested) on the
record date of any such dividend or distribution had been outstanding common
stock of the Company on such date, divided by (ii) the average of the Market
Prices on the last trading day of each full or partial calendar quarter during
such fiscal year in which the Participant held Deferred Stock.  Where a
distribution of Shares to a Participant in respect of Deferred Stock in
accordance with Subparagraph 11(b) above is made before the end of the Company’s
fiscal year, a pro rata portion (based on the date of distribution) of any
shares of Deferred Stock that would otherwise be granted to the Participant at
the end of such fiscal year, but for the fact that the Participant will not
continue to hold such shares of Deferred Stock at the end of such fiscal year,
shall be paid to the Participant in Shares at the time such Shares are
distributed to the Participant in connection with dividends and/or distributions
paid during the year to shareholders of record before such distribution of
Shares, if any.  Additional shares of Deferred Stock granted under this
Subparagraph 11(g) shall vest and be distributed on the same terms and in the
same proportions as the shares of Deferred Stock held by a Participant as of the
record date or distribution date shall vest.


(h)  Accelerated Distribution.  The Administrator may not, at any time after
Deferred Stock held by a Participant has vested, accelerate the time that Shares
or cash are or is distributed with respect to such Deferred Stock, except where
such an acceleration would not cause the Participant to become subject to
penalties and/or interest under Section 409A of the Code.




12.  LAWS AND REGULATIONS


Each Option Agreement, Restricted Stock Agreement, Restricted Stock Unit
Agreement, Performance Share Unit Agreement, SAR Agreement or Deferred Stock
Agreement shall contain such representations, warranties and other terms and
conditions as shall be necessary in the opinion of counsel to the Company to
comply with all applicable federal and state securities laws.  The Company shall
have the right to delay the issue or delivery of any Shares under the Plan until
(a) the completion of such registration or qualification of such Shares under
any federal or state law, ruling or regulation as the Company shall determine to
be necessary or advisable, and (b) receipt from the Participant of such
documents and information as the Administrator may deem necessary or appropriate
in connection with such registration or qualification.


13.  ADJUSTMENT PROVISIONS


(a)  Share Adjustments.  In the event of any stock dividend, stock split,
recapitalization, merger, consolidation, combination or exchange of shares, or
the like, as a result of which shares of any class shall be issued in respect of
the outstanding Shares, or the Shares shall be changed into the same or a
different number of the same or another class of stock, or into securities of
another person, cash or other property (not including a regular cash dividend),
the total number of Shares authorized to be offered in accordance with Paragraph
4 and the other limitations contained in Paragraph 4, the number of Shares
subject to each outstanding Option, the number of Shares of Restricted Stock
then held by each Participant, the number of shares to which each then
outstanding SAR relates, the number of shares to which each outstanding Award of
Deferred Stock, Restricted Stock Unit or Performance Share Unit relates, the
exercise price applicable to each outstanding Option and the Grant Value of each
outstanding SAR shall be appropriately adjusted as determined by the
Administrator.


(b)  Acquisitions.  In the event of a merger or consolidation of the Company
with another corporation or entity in which the Company is not the survivor, or
a sale or disposition by the Company of all or substantially all of its assets,
the Administrator shall, in its sole discretion, have authority to provide for
(1) waiver in whole or in part of any remaining restrictions or vesting
requirements in connection with any Award granted hereunder, (2) the conversion
of outstanding Options, Restricted Stock, Restricted Stock Units, SARs,
Performance Share Units or Deferred Stock into cash and/or (3) the conversion of
Awards into the right to receive securities of another person upon such terms
and conditions as are determined by the Administrator in its discretion.


(c)  Binding Effect.  Any adjustment, waiver, conversion or other action taken
by the Administrator under this Paragraph 13 shall be conclusive and binding on
all Participants.


14.  TAXES
 
(a)  Options and SARs.  The Company shall be entitled to pay and withhold from
any amounts payable by the Company to a Participant the amount of any tax which
it believes is required as a result of the grant, vesting or exercise of any
Option or SAR, and the Company may defer making delivery with respect to cash
and/or Shares obtained pursuant to exercise of any Option or SAR until
arrangements satisfactory to it have been made with respect to any such
withholding obligations.  A Participant exercising an Option or SAR may, at his
or her election, satisfy his or her obligation for payment of required
withholding taxes by having the Company retain a number of Shares having an
aggregate value (based on the opening sale price per Share on the New York Stock
Exchange on the date the Option or SAR is exercised) equal to the amount of the
required withholding tax.


(b)  Restricted Stock.  The Company shall be entitled to pay and withhold from
any amounts payable by the Company to a Participant the amount of any tax which
it believes is required as a result of the issuance of or lapse of restrictions
on Restricted Stock, and the Company may defer the delivery of any Shares or
Share certificates until arrangements satisfactory to the Administrator shall
have been made with respect to any such withholding obligations.  A Participant
may, at his or her election, satisfy his or her obligation for payment of
required withholding taxes with respect to Restricted Stock by delivering to the
Company a number of Shares which were Restricted Stock upon the lapse of
restrictions, or Shares already owned, having an aggregate value (based on the
opening sale price per Share on the New York Stock Exchange on the date the
Shares are withheld) equal to the amount of the required withholding tax.


(c)  Restricted Stock Units, Performance Share Units and Deferred Stock.  The
Company shall be entitled to pay and withhold from any amounts payable by the
Company to a Participant the amount of any tax which it believes is required as
a result of the grant or vesting of any Restricted Stock Units, Performance
Share Units or Deferred Stock or the distribution of any Shares or cash payments
with respect to Restricted Stock Units, Performance Share Units or Deferred
Stock, and the Company may defer making delivery of Shares with respect to
Restricted Stock Units, Performance Share Units or Deferred Stock until
arrangements satisfactory to the Administrator have been made with respect to
any such withholding obligations.  A Participant who holds Restricted Stock
Units, Performance Share Units or Deferred Stock may, at his or her election,
satisfy his or her obligation to pay the required withholding taxes by having
the Company withhold from the number of Shares distributable, if any, a number
of Shares having an aggregate value (based on the opening sale price per Share
on the New York Stock Exchange on the date the Shares are withheld) equal to the
amount of the required withholding tax.


15.  EFFECTIVENESS OF THE PLAN


The Plan, as approved by the Company’s Executive Compensation and Human
Resources Committee and Board of Directors, shall become effective as of the
date of such approval, subject to ratification of the Plan by the vote of the
shareholders.


16.  TERMINATION AND AMENDMENT


Unless the Plan shall theretofore have been terminated as hereinafter provided,
no Award shall be granted after February 16, 2021.  The Board of Directors of
the Company may terminate the Plan or make such modifications or amendments
thereof as it shall deem advisable, including, but not limited to, such
modifications or amendments as it shall deem advisable in order to conform to
any law or regulation applicable thereto; provided, however, that the Board of
Directors may not, without further approval of the holders of a majority of the
Shares voted at any meeting of shareholders at which a quorum is present and
voting, adopt any amendment to the Plan for which shareholder approval is
required under tax, securities or any other applicable law or the listing
standards of the New York Stock Exchange (or if the Shares are not then listed
on the New York Stock Exchange, the listing standards of such other exchange or
inter-dealer quotation system on which the Shares are listed).  Except to the
extent necessary for Participants to avoid becoming subject to penalties and/or
interest under Section 409A of the Code with respect to Awards that are treated
as nonqualified deferred compensation thereunder, no termination, modification
or amendment of the Plan may, without the consent of the Participant, adversely
affect the rights of such Participant under an outstanding Award then held by
the Participant.


Except as otherwise provided in this Plan, the Administrator may amend an
outstanding Award or any Stock Option Agreement, Restricted Stock Agreement,
Restricted Stock Unit Agreement, SAR Agreement, Performance Share Unit Agreement
or Deferred Stock Agreement; provided, however, that the Participant’s consent
to such action shall be required unless the Administrator determines that the
action, taking into account any related action, (i) would not materially and
adversely affect the Participant or (ii) where applicable, is required in order
for the Participant to avoid becoming subject to penalties and/or interest under
Section 409A of the Code.  The Administrator may also modify or amend the terms
of any Award granted under the Plan for the purpose of complying with, or taking
advantage of, income or other tax or legal requirements or practices of foreign
countries which are applicable to Employees.  However, notwithstanding any other
provision of the Plan, the Administrator may not adjust or amend the exercise
price of any outstanding Option or SAR, whether through amendment, cancellation
and replacement grants, or any other means, except in accordance with
Paragraph 13 of the Plan.


17.  OTHER BENEFIT AND COMPENSATION PROGRAMS


Payments and other benefits received by an Employee under an Award granted
pursuant to the Plan shall not be deemed a part of such Employee’s regular,
recurring compensation for purposes of the termination, indemnity or severance
pay law of any country and shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan, contract or
similar arrangement provided by the Company or any Subsidiary unless expressly
so provided by such other plan, contract or arrangement, unless required by law,
or unless the Administrator expressly determines otherwise.


18.  
FORFEITURE OF AMOUNTS PAID UNDER THE PLAN



The Company shall have the right to require any Participant to forfeit and
return to the Company any award made to the Participant pursuant to this Plan
(or amounts realized thereon) consistent with any recoupment policy maintained
by the Company under Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any Securities and Exchange Commission Rule, as such
policy is amended from time to time.
 
19.  
 NO RIGHT TO EMPLOYMENT.



The Plan shall not confer upon any person any right with respect to continuation
of employment by the Company or a Subsidiary, nor shall it interfere in any way
with the right of the Company or such Subsidiary to terminate any person’s
employment at any time.


20.  
 LIMITATIONS ON FULL-VALUE AWARD GRANTS



Notwithstanding any other provision of this Plan, for any grant of Performance
Share Units, Restricted Stock, Restricted Stock Units, or other full-value award
under the plan:


 
(a)
that is earned based on performance, the minimum performance period will be one
year; or



 
(b)
that is earned based on tenure (and is not covered under subparagraph (a)), the
minimum restricted period will be three years, provided that such minimum
three-year restriction will not apply to grants representing up to 125,000
shares.



For the avoidance of doubt, the limitations on the minimum restricted period
herein shall not prevent the Administrator from granting Awards which may vest
prior to the end of such three year period in the event of a Participant’s
death, Disability, or Retirement (or early retirement with the consent of the
Administrator), or in connection with a Triggering Event where such accelerated
vesting is otherwise consistent with the terms of this Plan. Further, for the
avoidance of doubt, the minimum restricted period of three-years herein shall
not prevent the Administrator from granting Awards which vest in pro rata
installments (e.g., monthly or annually) over a minimum period of three-years.


21.  
GOVERNING LAW



The Plan shall be governed by and interpreted in accordance with the laws of the
State of Wisconsin, United States of America, without regard to its conflict of
law provisions.



 
 

--------------------------------------------------------------------------------

 

 
SECTION A


1.  GENERAL


(a)  Except to the extent inconsistent with and/or modified by the terms
specifically set out below, this Section A incorporates all of the provisions of
the Plan exclusive of this Section A (the “Main Plan”).  This Section A of the
Plan shall apply to Employees who are employed in the United Kingdom and shall
be referred to below as the “Scheme”.  Options shall not be granted under this
Scheme until approval by the Revenue is received by the Company.


(b)  SARs shall not be granted to Employees under the Scheme.


(c)  Neither Restricted Stock, Restricted Stock Units, Performance Share Units
nor Deferred Stock shall be granted to Employees under the Scheme.


(d)  Paragraph 18 of the Main Plan shall not apply to this Section A.


2.  DEFINITIONS


In this Scheme the following words and expressions have the following meanings
except where the context otherwise requires:


(a)  “Act” shall mean the Income Tax (Earnings and Pensions) Act 2003.


(b)  “Approval” shall mean approval under Schedule 4.


(c)  “Approved Scheme” shall mean a share option scheme, other than a
savings-related share option scheme, approved under Schedule 4.


(d)  “Employee” shall mean any employee of the Company or its Subsidiaries,
provided that no person who is precluded from participating in the Scheme by
paragraph 9 of Schedule 4 shall be regarded as an Employee.
 
(e)  “Exercise Price” shall mean the Market Price as defined in Paragraph 2(q)
of the Main Plan (save that the proviso to that Paragraph 2(q) shall not apply)
on the date of grant of an Option; provided that if, at the date of grant,
Shares are not listed on the New York Stock Exchange, then the Exercise Price
shall be the market value of a Share determined in accordance with Part VIII of
the Taxation of Chargeable Gains Act 1992 and agreed in advance for the purposes
of the Scheme with Revenue Shares and Assets Valuation, provided that the
Exercise Price shall not be less than the par value of a Share.


(f) “PAYE Liability” shall mean the amount of any taxes and/or primary class 1
national insurance contributions or other social security taxes which the
Company or any of its Subsidiaries would be required to account for to the
Revenue or other taxation authority by reference to the exercise of an Option
and, if so required by and agreed with the Company, any secondary class 1
national insurance contributions which the Company or any of its Subsidiaries
would be required to account for to the Revenue on exercise of an Option.


(g)  “Redundancy” shall mean dismissal by reason of redundancy within the
meaning of the Employment Rights Act 1996.


(h)  “Revenue” shall mean Her Majesty’s Revenue and Customs.


(i)  “Revenue Limit” shall mean £30,000 or such other amount as may from time to
time be the appropriate limit for the purpose of paragraph 6(1) of Schedule 4.


(j)  “Schedule 4” shall mean Schedule 4 to the Act.


(k)  “Share” shall mean $0.01 par value common stock of the Company which
satisfies the conditions of paragraphs 15 to 20 of Schedule 4.


(l)  “Subsidiary” shall mean a company which is for the time being a subsidiary
of the Company within the meaning of Section 1159 of the Companies Act 2006.


Other words or expressions, so far as not inconsistent with the context, have
the same meanings as in Schedule 4.


Any reference to a statutory provision shall be deemed to include that provision
as the same may from time to time hereafter be amended or re-enacted.


3.  LIMITS


An Option granted to an Employee shall be limited and take effect so that the
aggregate market value of Shares subject to that Option, taken together with the
aggregate market value of Shares which the Employee may acquire in pursuance of
rights obtained under the Scheme or under any other Approved Scheme established
by the Company or by any associated company (within the meaning of paragraph
35(1) of the Schedule 4) of the Company (and not exercised), shall not exceed
the Revenue Limit.  Such aggregate market value shall be determined at the time
the rights are obtained.


4.  TERMS OF OPTIONS


(a)  No Option granted under the Scheme may be transferred, assigned, charged or
otherwise alienated save that an Option may be exercised after the relevant
Employee’s death in accordance with the provisions of this Scheme.  The
provisions of Paragraph 7(i) of the Main Plan shall not apply for the purposes
of this Scheme.


(b)  An Option granted under the Scheme shall not be exercised by a Holder at
any time when he is ineligible to participate by virtue of paragraph 9 of
Schedule 4.
 
(c)  As provided in Paragraph 7(d) of the Main Plan, an Option shall be
exercised by notice in writing given by the Holder to the Secretary of the
Company accompanied by payment of the required Exercise Price which must be
satisfied in cash.  The provisions of Paragraph 7(f) of the Main Plan shall not
apply for the purposes of this Scheme.


(d) For purposes of this Scheme, Subparagraph 7(g)(1) of the Main Plan shall not
apply.


(e)  For purposes of this Scheme, Subparagraph 7(g)(2) of the Main Plan shall
read:


 “For Options granted on or after February 11, 2014:


(A) any Participant who ceases to be an Employee due to Disability shall become
fully vested in any such Options granted hereunder and shall have three (3)
years from the date of such cessation to exercise any Option granted hereunder
as to all or part of the Shares subject to such Option; provided, however, that
no Option shall be exercisable subsequent to ten (10) years after its date of
grant or one (1) year after the date of the Participant’s death; and


(B) any Participant who ceases to be an Employee due to injury, Redundancy, his
or her intention to retire to the satisfaction of his or her employer and with
the consent of the Administrator (“retirement”) or his or her employer ceasing
to be a Subsidiary or the operating division by which he or she is employed
being disposed of by a Subsidiary or the Company shall have  Eighteen (18)
months from the date of such cessation to exercise any Option granted hereunder
as to all or part of the Shares subject to such Option; provided, however, that
no Option shall be exercisable subsequent to ten (10) years after its date of
grant or one (1) year after the date of the Participant’s death, and provided
further that on the date that person ceases to be an Employee, he or she then
has a present right to exercise such Option”.


(f)  For purposes of this Scheme, Subparagraph 7(g)(3) shall read:


“For Options granted on or after February 11, 2014, in the event of the death of
an Employee while an Employee, any Option, as to all or any part of the Shares
subject to such Option, granted to such Employee shall become fully vested and
shall be exercisable:
(A)  for one (1) year from the date of the Employee’s death, but in no event
later than ten (10) years from its date of grant; and


(B)  only by the personal representative, administrator or the representative of
the estate of the deceased Employee.”


(g)  For purposes of this Scheme, Subparagraph 7(g)(5) of the Main Plan shall
read:


“If a person ceases to be an Employee for a reason other than those specified
above, that person shall have eighteen (18) months from the date of such
cessation to exercise any Option granted hereunder as to all or part of the
Shares subject thereto; provided, however, that no Option shall be exercisable
subsequent to ten (10) years after its date of grant or one (1) year after the
date of the Participant’s death, and provided further that on the date the
person ceases to be an Employee, he or she then has a present right to exercise
such Option.  Notwithstanding the foregoing, if a person ceases to be an
Employee because of a termination of employment for Cause, to the extent an
Option is not effectively exercised prior to such cessation, it shall lapse
immediately upon such cessation.”
 
(h)  For purposes of this Scheme, Subparagraph 7(h) of the Main Plan shall read:


“The Administrator may in its sole discretion, acting fairly and reasonably,
increase the periods permitted for exercise of an Option as provided in
Subparagraphs 7(g)(1), (2), and (5) above; provided, however, in no event shall
an Option be exercisable subsequent to ten (10) years after its date of grant,
and provided further that such Option is exercised within one (1) year after the
date of the Participant’s death.”


(i) For purposes of this Scheme, Paragraph 14(a) of the Main Plan shall read:


“(1)  If any PAYE Liability would arise on the exercise of an Option, the Option
may only be validly exercised if the Participant remits to the Company with his
exercise notice a payment of an amount equal to such PAYE Liability (which being
a cheque or similar instrument shall only be valid if honored on first
presentation), or if the Participant gives instructions to the Company’s brokers
(or any person acceptable to the Company) for the sale of sufficient Shares
acquired under the Scheme to realize an amount equal to the PAYE Liability and
the payment of the PAYE Liability to the Company, or if the Participant makes
other arrangements to meet the PAYE Liability that are acceptable to the
Administrator (acting fairly and reasonably) and the Revenue.


(2)  The age of 55 years is the retirement age specified in the Scheme in
accordance with paragraph 35A of Schedule 4.  This provision does not confer any
right to exercise an Option on retirement on or after reaching that age."


(j)  The second paragraph of Paragraph 16 of the Main Plan providing for the
amendment of outstanding Options shall not apply for purposes of this Scheme.
 
(k)      If Shares are to be issued to the Participant following the exercise of
an Option, such Shares shall be issued to the Participant within 30 days of the
Option being exercised.  If Shares are to be purchased on the open market for
the Participant following a Participant's exercise of an Option, such purchase
must be made and the Shares must be transferred to the Participant within 30
days of the Option being exercised.
 
(l)      Shares issued on the exercise of an Option will rank pari passu with
the Shares in issue on the date of allotment.
 
5.  ADJUSTMENTS


(a)           For the purposes of this Scheme, the adjustment provisions
relevant to Options in Paragraph 13(a) of the Main Plan shall read:


"In the event of any variation of share capital of the Company (whether by way
of a capitalization issue (other than a stock dividend), rights issue,
consolidation, sub-division, reduction of capital or other variation of share
structure), the number and/or nominal value and/or description (but  not the
class) of Shares subject to each outstanding Option and/or the Exercise Price
applicable to each outstanding Option shall be appropriately adjusted as
determined by the Administrator, provided that no such adjustments to any
Options granted under this Scheme shall be made without the prior approval of
the Revenue."


(b)      Any discretion exercised by the Administrator in respect of the waiving
of any vesting requirements pursuant to Paragraph 13(b) of the Main Plan shall
be exercised fairly and reasonably.


(c)      For purposes of this Scheme, the provision in Paragraph 13(b)(2) of the
Main Plan allowing for the conversion of outstanding Options into cash shall not
apply.


(d)      For purposes of this Scheme, the provisions in Paragraph 13(b)(3) of
the Main Plan allowing for the conversion of outstanding Awards into the right
to receive securities of another person shall not apply.


6. EXCHANGE OF OPTIONS


 
(a)
The provisions of this Paragraph 6 apply if a company (the “Acquiring

 
Company”):



 
(1) obtains control of the Company as a result of making a general offer to

 
acquire:



 
(A)  the whole of the issued ordinary share capital of the Company (other than
that which is already owned by it and its subsidiary or holding company) made on
a condition such that, if satisfied, the Acquiring Company will have control of
the Company; or



 
(B) all the Shares (or those Shares not already owned by the Acquiring Company
or its subsidiary or holding company); or



 
(2) obtains control of the Company under a compromise or arrangement

 
sanctioned by the court under Section 899 of the Companies Act 2006; or



 
(3) becomes bound or entitled to acquire Shares under Sections 979 to 982 of the

 
Companies Act 2006; or



 
(4) obtains control of the Company as a result of a general offer to acquire the

 
whole of the general capital of the Company pursuant to an action agreed in
advance

 
with the Revenue as comparable with any action set out in Paragraphs 6(a)(1),
6(a)(2)

 
or 6(a)(3) of this Scheme.



 
(b)
Exchange. If the provisions of this Paragraph 6 apply, Options may be exchanged

 
by a Participant within the period referred to in paragraph 26(3) of Schedule 4
by

 
agreement with the company offering the exchange.



(c)      Exchange terms. Where an Option is to be exchanged the Participant will
be granted a new option to replace it.  Where a Participant is granted a new
option then:


(1)                 the new option will be in respect of shares in any body
corporate determined by the company offering the exchange as long as they
satisfy the conditions of paragraph 27(2) of Schedule 4;


(2)      the shares to which the new option relates will meet the conditions in
paragraphs 16 to 20 of Schedule 4;


(3)                 the new option will be treated as having been acquired at
the same time as the Option that was exchanged and will be exercisable in the
same manner and at the same time;


(4)      the new option will be in respect of shares that have, immediately
after grant of the new option, a total market value equal to the total market
value of the Option immediately before its release;


(5)      the new option will have an exercise price per share such that the
total amount payable on complete exercise of the new option will equal the total
amount that would have been payable on complete exercise of the Option;


(6)      the new option will be subject to the provisions of the Main Plan and
this Scheme as they last had effect in relation to the Option that was
exchanged; and


(7)                 with effect from exchange, the provisions of the Main Plan
and this Scheme will be construed in relation to the new option as if references
to Shares are references to the shares over which the new option is granted and
references to the Company are references to the body corporate determined under
the provisions of Paragraph 6(c)(1) of this Scheme.


7.  ADMINISTRATION OR AMENDMENT


The Scheme shall be administered under the direction of the Administrator as set
out in the Main Plan provided that for so long as the Administrator determines
that the Scheme is to be an Approved Scheme, no amendment to any “key feature”
of this Scheme or provision of the Main Plan as applicable to this Scheme (as
defined in paragraph 30(4) of Schedule 4) shall have effect until approved by
the Revenue.
 

